—Appeal from a judgment of the County Court of Sullivan County (Kane, J.), rendered January 6, 1995, convicting defendant upon his plea of guilty of the crime of burglary in the second degree.
Defendant pleaded guilty to the crime of burglary in the second degree and was sentenced to a term of 1 to 3 years in prison. Defense counsel seeks to be relieved of further representing defendant on the basis that there are no nonfrivolous issues that can be raised on appeal. Based upon our review of the record, we agree. Defendant entered a knowing, intelligent and voluntary plea of guilty to the subject crime and the sentence imposed was neither harsh nor excessive. Accordingly, the judgment must be affirmed and defense counsel’s application for leave to withdraw granted (see, People v Cruwys, 113 AD2d 979, lv denied 67 NY2d 650).
Cardona, P. J., Mikoll, Casey, Yesawich Jr. and Spain, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.